NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANK NUNEZ GARCIA, AKA Fransisco               No. 17-16372
Nunez Contreras II,
                                                D.C. No. 2:17-cv-01489-JJT-DKD
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

UNITED STATES OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                     John J. Tuchi, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Arizona state prisoner Frank Nunez Garcia, AKA Fransisco Nunez

Contreras II, appeals pro se from the district court’s judgment dismissing his 42

U.S.C. § 1983 action alleging various constitutional claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the interpretation and application of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(g). Richey v. Dahne, 807 F.3d 1202, 1206 (9th Cir. 2015). We affirm.

      The district court properly dismissed Garcia’s action because at the time

Garcia lodged the complaint, he had brought at least three prior cases that qualified

as “strikes,” and he failed to allege that he was “under imminent danger of serious

physical injury.” 28 U.S.C. § 1915(g); see also Andrews v. Cervantes, 493 F.3d

1047, 1055-57 (9th Cir. 2007) (discussing imminent danger exception).

      We do not consider on appeal documents or facts not presented to the district

court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                          2